—Order, Supreme Court, Bronx County (William Donnino, J.), entered December 20, 1994, which granted defendant’s motion to suppress physical evidence and a statement, unanimously affirmed.
The hearing court’s findings that defendant did not match the broadcast description of a man with a gun closely enough to have justified the stop and frisk that led to recovery of the gun sought to be suppressed and that the officers’ testimony that defendant reached into his coat pocket was incredible and, in any event, descriptive of only innocuous conduct that could not have given rise to reasonable suspicion, were not "manifestly erroneous”, and thus should not be disturbed on appeal (People v Vasquez, 166 AD2d 194, 195, lv denied 77 NY2d 845; People v Bond, 116 AD2d 28, 31, lv denied 68 NY2d 767). Defendant’s statement that the gun was for his protection, made to the police immediately after his arrest, was properly suppressed as fruit of the poisonous tree (Wong Sun v United States, 371 US 471). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.